Citation Nr: 0414987	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from December 1953 to December 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied service connection for bilateral hearing loss.  


FINDINGS OF FACT

The veteran's current bilateral hearing loss began during his 
active service.  
 

CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 1953 to December 1973.  The available service 
personnel records indicate that he had military occupational 
specialties including aircraft instrument repairman and 
instrument repair technician.  

The veteran's service medical records indicate that at the 
time of the December 1953 enlistment examination, no defects 
were noted with respect to his ears, and his hearing was 
15/15 on whispered voice testing.  A May 1956 objective 
examination report also noted no ear defects, and hearing was 
15/15 on whispered voice testing.  The veteran underwent an 
audiological evaluation in March 1965.  It was noted that he 
had noise exposure from aircraft on the flight line and that 
he had worn no hearing protection.  Pure tone thresholds in 
the right ear were -10, -10, -10, -5, and 10 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure 
tone thresholds were -10, -10, -10, -5, and -5 decibels at 
the same frequencies.  A February 1966 audiological 
evaluation noted that the veteran had noise exposure to jet 
aircraft and that he had worn hearing protection.  Pure tone 
thresholds in the right ear were no higher than 0 decibels 
for frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  As 
to the left ear, the pure tone thresholds were no higher than 
5 decibels for the same frequencies.  A May 1967 audiological 
report related the same information as to noise exposure and 
noted pure tone thresholds of 0 decibels for frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz in both ears.  A June 
1968 objective examination indicated no hearing defects and 
reported pure tone thresholds of -5, -10, -10, 5, and 5 
decibels at 500, 1000, 2000, and 3000 Hertz.  As to the left 
ear, pure tone thresholds were -5, -5, 0, 5, and 5 decibels 
at the same frequencies.  

The veteran continued to undergo audiological evaluation 
throughout the remainder of his service.  An August 1969 
audiological evaluation indicated that he had noise exposure 
to jet engines.  The pure tone thresholds in the right ear 
were 10, l0, 10, 10, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  Pure tone thresholds in the left ear 
were 10, 10, 10, 10, and 15 decibels at the same frequencies.  
A July 1970 audiological evaluation related the same 
information as to noise exposure and indicated pure tone 
thresholds of 5, 5, 5, 5, and 5 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  Pure tone thresholds in the left ear 
were 10, 5, 5, 5, and 5 decibels at the same frequencies.  An 
October 1971 objective examination report noted no defects 
with respect to the veteran's ears and pure tone thresholds 
in the his right ear of 15, 10, 10, 20, and 35 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  As to the left ear, 
pure tone thresholds were 25, 10, 10, 15, and 10 decibels at 
the same frequencies.  At the time of February 1973 
examination for upcoming separation from service, no defects 
were noted with respect to the ears.  Pure tone thresholds 
were 5, 0, 0, 10, and 5 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz in the right ear.  As to the left ear, pure 
tone thresholds were 0, 5, 0, 5, and 10 decibels at the same 
frequencies.  The veteran retired from service in December 
1973 based on 20 years of service.

An October 1986 audiological evaluation, apparently from an 
Air Force base, noted pure tone thresholds in the veteran's 
right ear of 0, 0, 5, 25, and 45 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  As to the left ear, pure tone 
thresholds were 10, 5, 5, 10, and 25 decibels at the same 
frequencies.  An October 1987 audiological evaluation report 
from the same facility indicated pure tone thresholds in the 
veteran's right ear of 15, 5, 5, 15, and 25 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  As to the left ear, pure 
tone thresholds were 0, 0, 5, 30, and 25 decibels at the same 
frequencies.  The report noted that an audiogram the next day 
showed pure tone thresholds in the right ear of 0, 0, 10, 30, 
and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As 
to the left ear, pure tone thresholds were 0, 0, 0, 20, and 
25 decibels at the same frequencies.  

VA treatment records from October 2000 and later show 
treatment for multiple disorders including bilateral hearing 
loss.  An October 2000 entry indicated an assessment which 
included hearing impairment.  A November 2000 audiological 
evaluation noted that the veteran reported longstanding 
hearing loss, greater in the left ear than the right ear.  He 
indicated that he underwent evaluations during service with 
occasional ringing in both ears.  The veteran stated that he 
had military exposure to aircraft and work exposure to power 
tools.  He noted that he had pain in the left ear as well as 
pain along the left side of his body which he attributed to 
vascular blockage and to diabetic neuropathy.  Pure tone 
thresholds in the right ear were 5, 15, 35, 65, and 75 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to the 
left ear, pure tone thresholds were 5, 10, 30, 50, and 60 
decibels at the same frequencies.  The speech recognition 
scores using the Maryland CNC Test were 100 percent in the 
left ear and 88 percent in the right ear.  The examiner noted 
there was sensorineural loss in both ears.  It was noted that 
results indicated slightly less sensitive hearing loss in the 
right ear, but with a notched pattern in both ears suggestive 
of noise trauma.  

The veteran underwent an audiological examination for the VA 
(performed by QTC Medical Services) in June 2002.  He 
reported that he had suffered exposure to loud aircraft noise 
during service from 1953 to 1973, which adversely affected 
his hearing and contributed to tinnitus that he experienced.  
The veteran indicated that he was occasionally dizzy.  He 
stated that he left ear had frequent pain, but that no 
apparent ear infection had been noted.  The veteran reported 
that he received hearing aids from the VA in late 2000.  The 
examiner indicated that pure tone thresholds in the right ear 
were 15, 20, 55, 65, and 80 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz.  As to the left ear, pure tone 
thresholds were 10, 15, 35, 55, and 60 decibels at the same 
frequencies.  The speech recognition scores using the 
Maryland CNC Test were 80 percent in the right ear and 88 
percent in the left ear.  The diagnoses were hearing loss and 
tinnitus.  

A June 2003 statement from a VA audiologist indicated that he 
had reviewed the veteran's claims file.  The audiologist 
noted that there were a number of audiological evaluations 
conducted during the veteran's military service and that the 
evaluations indicated essentially normal hearing acuity, 
bilaterally.  It was reported that the retirement examination 
dated in February 1973 suggested that the veteran's hearing 
acuity was within normal limits at the conclusion of his 
military career.  

In his July 2003 substantive appeal, the veteran reported 
that he was in the Air Force for over 20 years and that he 
spent most of that time working around jet flight lines.  He 
stated that during that time he had many audiological tests 
which showed he had hearing loss in both ears.  

The veteran is currently service-connected for diabetes and 
complications of that disease, for which he is assigned a 
total compensation rating based on individual 
unemployability.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).  

The service medical records for the veteran's 1953-1973 
active duty in the Air Force show some diminished decibel 
thresholds in the ears, even if the veteran did not then have 
a hearing loss disability under the standards of 38 C.F.R. 
§ 3.385.  Service records show extensive noise exposure.  
Medical records beginning some years after service show a 
bilateral sensorineural hearing loss disability under the 
standards of 38 C.F.R. § 3.385, and a medical record from 
2000 suggests that this condition may be due to noise 
exposure.  While there is also some evidence against the 
claim, there is a reasonable doubt that the veteran's current 
bilateral hearing loss is due to noise exposure during his 20 
years of service, even though the condition was first 
medically diagnosed years after service.  38 C.F.R. 
§ 3.303(d).  Resolving reasonable doubt in favor of the 
veteran, the Board finds that the current bilateral hearing 
loss began in service.  38 U.S.C.A. § 5107(b).  The condition 
was incurred in service, warranting service connection.  


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



